Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 1 of 16 Page ID #:689




       EXHIBIT 15



                                                                                 1
I      Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 2 of 16 Page ID #:690
    Case Number :NEVHCV2019/0127                                           FILED
                                                                                      HIGH COURT
                                                                                  ST.CH8IST0PHER    / 8 EVIS
                                                                                       ( NEVIS CIRCUIT)   ft
                                                                                  ^
           IN THE EASTERN CARIBBEAN SUPREME COURT
           IN THE HIGH COURT OF JUSTICE
                                                                       Submitted Date:05/11/2019 09:39
           ST. CHRISTOPHER AND NEVIS
           NEVIS CIRCUIT (CIVIL)                                       Filed Date:05/11/ 2019 09:39
           CLAIM NO. NEVHCV2019/0127
                                                                       Fees Paid:52.G0
           IN THE MATTER OF SAVANNAH ADVISORS INC

           SUREN EGIAZARYIAN

                                                        CLAIMANT

           AND

           1 SAVANNAH ADVISORS INC
           2 THOMAS WILHELM
           3 NIKOLAUS T. WILHELM
           4 CODEX SERVICES S.A.
           5 CTX TREUHAND AKTIENGESELLSCHAFT (AS TRUSTEE OF ALPHA TRUST )
           6 ASHOT EGIAZARYIAN (aka Yegiazaryan )

                                                        DEFENDANTS

          CLAIM FORM

          The Claimant, SUREN EGIAZARYIAN of REDACTED                 , Beverly Hills, California
          90210 in the United States of America claims against:

             1. SAVANNAH ADVISORS INC a company duly incorporated pursuant to the Nevis
                Business Ordinance as amended with its registered address situate at Morning
                Star Holdings Limited Suite 556, Hunkins Waterfront Plaza, Main Street,
                Charlestown, Nevis;

             2. THOMAS WILHELM of Lova Center, FI 9490 Vaduz, Liechtenstein;

             3. NIKOLAUS T. WILHELM of Lova Center, FI 9490 Vaduz, Liechtenstein;

             4. CODEX SERVICES S.A. with its registered office situate at registered address
                situate at 53rd E Street, Marbella, MMG Tower, 16th Floor, Panama;

             5. CTX TREUHAND AKTIENGESELLSCHAFT with its registered address situate at
                Lova-Center FI-9490 Vaduz Liechtenstein;

             6 . ASHOT EGIAZARYIAN of REDACTED               , Beverly Hills, California 90210 in
                 the United States of America.



                                                                                              Page 1
                                                                                                        5
    Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 3 of 16 Page ID #:691




        the following relief:

           1. a declaration that the 1st Defendant is liable to account to the Claimant for the sum
              of at least One Hundred and Eighty Million Dollars United States Currency or such
              other sum as the Court thinks fit as a bare and or constructive trustee on the ground
'
              of its dishonest assistance in each of the 2nd to 6th Defendant’s breaches of
7             fiduciary duty and or breaches of trust and or on the ground of knowing receipt.

           2. a declaration that all assets held by 1sl Defendant in Compagnie Monegasque de
              banque situate at 23, Av. la Costa, BP. 149, 9800, Monaco, Cedex Portfolio
              n°631562 in the name of the 1st Defendant are held on trust for the Claimant to the
              extent of the 6th Defendant’s indebtedness to the Claimant (“hereinafter referred to
              as the “Trust Property”);

           3. Further or alternatively, a declaration that the Claimant is entitled to trace the
              Claimant’s Trust Fund into and claims equitable title to that sum and that the 1st
              Defendant holds the Claimant’s Trust Fund on trust for the Claimant and that the
              1st Defendant has to deliver up the Claimant’s Trust Fund to the Claimant;

           4. an order that the 1st Defendant transfers or secures the transferring of the Trust
              Property to the Claimant or as the Claimant directs forthwith;

           5. a declaration that all profits received by the 1st Defendant as a result of its dealing
              with the Trust Property since the Trust Property was place in its care are held on
              trust for the Claimant;

           6. if the value of the Trust Property was depleted, a declaration that the 1st Defendant
              is to compensate the Claimant for any diminution in value;

           7. an account and inquiry of all property subject (whether directly or indirectly) to the
              bare trusts and the 1st Defendant’s dealings therewith;

           8. an order that the 1st Defendant is to pay interest on all sums found be in its
              possession that are due to the Claimant at the statutory rate;

           9. An Order restraining the respective Defendants whether directly or indirectly
              transferring out of or re-domiciling out of Nevis of the 1st Defendant and or placing
              the 1st Defendant in dissolution prior to transferring to the Claimant his proprietary
              interest in his trust fund;

           10. An Order restraining the respective Defendants whether directly or indirectly from
               disposing of, dealing with, diminishing or impairing the value of any of the 1st
               Defendant’s assets to the detriment of the Claimant.

           11. Costs of the Claim be awarded in favour of the Claimant;



                                                                                              Page 2
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 4 of 16 Page ID #:692




       12.Interest at the statutory rate from the date of judgment

       13. SuchJurther or other relief as the Court deems fit.

    Dated:       November 2019

    Signed!
                 Brian J Barnes
                 Daniel Brantley
                 Legal Practitioners for the Claimant




                                                                       Page 3
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 5 of 16 Page ID #:693




        IN THE EASTERN CARIBBEAN SUPREME COURT
        IN THE HIGH COURT OF JUSTICE
        ST. CHRISTOPHER AND NEVIS
        NEVIS CIRCUIT (CIVIL )
        CLAIM NO. NEVHCV 2019/0127

        IN THE MATTER OF SAVANNAH ADVISORS INC

        SUREN EGiAZARYIAN

                                       CLAIMANT

        AND

        1 SAVANNAH ADVISORS INC
        2 THOMAS WILHELM
        3 NIKOLAUS T. WILHELM
        4 CODEX SERVICES S.A .
        5 CTX TREUHAND AKTIENGESELLSCHAFT                     (AS
        TRUSTEE OF ALPHA TRUST)
        6 ASHOT EGIAZARYIAN (aka Yegiazaryan)

                                       DEFENDANTS

        CERTIFICATE OF TRUTH TO CLAIM FORM



         I SUREN EGIAZARYIAN certify that I believe that the facts
         stated in this Claim Form are true.

                   -vw.
         Dated:           Novembet>2019


         Signed:
                   SUREN EGIAZARYIAN
                   Claimant




                                                                       Page 4
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 6 of 16 Page ID #:694




  IN THE EASTERN CARIBBEAN SUPREME COURT
  IN THE HIGH COURT OF JUSTICE
  ST. CHRISTOPHER AND NEVIS
  NEVIS CIRCUIT (CIVIL)
  CLAIM NO. NEVHCV2019/0127

  IN THE MATTER OF SAVANNAH ADVISORS INC

  SUREN EGIAZARYIAN

                                           CLAIMANT

  AND

  1 SAVANNAH ADVISORS INC
  2 THOMAS WILHELM
  3 NIKOLAUS T. WILHELM
  4 CODEX SERVICES S.A.
  5 CTX TREUHAND AKTIENGESELLSCHAFT ( AS TRUSTEE OF ALPHA TRUST )
  6 ASHOT EGIAZARYIAN (aka Yegiazaryan)


                                           DEFENDANTS

  CLAIM FORM

                              Filed by:
                              Brian J Barnes
                              Daniel Brantley
                              Legal Practitioners for the Claimants
                              Juris Building, Main Street
                              P.O. Box 480, Charlestown
                              Nevis
                              T (869) 469-5259| F (869) 469-1162
                              Brian.barnes@danielbrantley.com




                                                                      Page 5
   Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 7 of 16 Page ID #:695
Case Number :NEVHCV2019/0127                                           FILED
                                                                                      HIGH COURT
                                                                                      .
                                                                                  ST GHRSSTOPHER         /   NEVIS
                                                                                              NEVIS CIRCUIT;
                                                                                  ^
                                                                                          (



      IN THE EASTERN CARIBBEAN SUPREME COURT
      IN THE HIGH COURT OF JUSTICE
                                                                       Submitted Date:05/11/2019 09:40
      ST. CHRISTOPHER AND NEVIS
      NEVIS CIRCUIT (CIVIL)
                                                                       Filed Date:05/11/2019 09:40
      CLAIM NO. NEVHCV2019/0127
                                                                       Fees Paid:52.00
      IN THE MATTER OF SAVANNAH ADVISORS INC

      SUREN EGIAZARYIAN

                                                      CLAIMANT

      AND

      1 SAVANNAH ADVISORS INC
      2 THOMAS WILHELM
      3 NIKOLAUS T. WILHELM
      4 CODEX SERVICES S.A.
      5 CTX TREUHAND AKTIENGESELLSCHAFT (AS TRUSTEE OF ALPHA TRUST )
      6 ASHOT EGIAZARYIAN (aka Yegiazaryan)

                                                      DEFENDANTS

      STATEMENT OF CLAIM

         1. The Claimant resides at REDACTED            , Beverly Hills, California 90210 in the
            United States of America and is the creditor of the 6th Defendant, the brother of the
            6th Defendant and a volunteer beneficiary of Alpha Trust managed by the 5th
            Defendant. He is also the beneficiary of the bare trust for which the 1st Defendant
            is the trustee.

         2. The 1st Defendant is a company duly incorporated pursuant to the Nevis Business
            Corporation Ordinance with its registered address situate at Morning Star Holdings
            Limited Suite 556, Hunkins Waterfront Plaza, Main Street, Charlestown, Nevis.
            The 1st Defendant’s Articles of Incorporation states that its principal purpose is to
            engage in any lawful act or activity for which corporations organised under the
            Nevis Business Corporation Ordinance may undertake.

         3. The 2nd Defendant’s address is Lova Center, FI 9490 Vaduz, Liechtenstein and he
            is a director of the 1st Defendant and a director of the 5th Defendant.

         4. The 3rd Defendant’s address is Lova Center, FI 9490 Vaduz, Liechtenstein and he
            is a director of the 1st Defendant and a director of the 5th Defendant.




                                                                                                   Page 1
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 8 of 16 Page ID #:696




       5. The 4th Defendant is a corporation with its registered address situate at 53rd E
          Street, Marbella , MMG Tower, 16th Floor, Panama and it is a director of the 1st
          Defendant.

       6. The 5th Defendant is a corporation with its registered address situate at Lova-
          Center FI-9490 Vaduz Liechtenstein and is the Trustee of Alpha Trusts for which
          the 6th Defendant is the Settlor, Protector and Beneficiary. The 5th Defendant is
          operated by the 2nd Defendant and 3rd Defendant in their capacity as Directors of
          the 5th Defendant which is subject in certain instances to the written consent of the
          6th Defendant as Protector of Alpha Trust. The Alpha Trust is a Liechtenstein trust.

       7. The 6th Defendant resides at REDACTED           e, Beverly Hills, California 90210 in
          the United States of America. He is a debtor of the Claimant and the brother of the
          Claimant. He is also a beneficiary of the Alpha Trust operated by the 5th Defendant
          likewise, the Protector and Settlor of the Alpha Trust and, the Investment Advisor
          of the 1st Defendant. Further, he is an Economist, the holder of a Doctorate Degree,
          a former Minister of Government in Russian and is therefore a highly politically
          exposed individual.

    Debt owed to Claimant

       8. The Claimant was a beneficial owner of respectively, Oil Technique Holdings
          (hereinafter referred to as “OTH”) and Trafford. Trafford created OTH and the
          Claimant held fifty percent of the shares in Trafford.

       9. The Claimant’s shares in Trafford were held by a nominee company by the name
          of Leedra Trustees. As OTH held forty percent of North Oil, based on the
          Claimant’s shareholding in Trafford, the Claimant owned twenty percent of the
          shares in North Oil.

       10.Without the Claimant’s knowledge and or consent, an entity named TBKOM sold
          North Oil shares to Rosneft, the Russian State Oil Group on the basis that it had
          acquired the North Oil Shares from one Mr. Vavilov in December 2001 for Six
          Hundred Million Dollars United States Currency. The Claimant and another
          unsuccessfully contested the sale of the North Oil Shares and the Claimant lost
          his twenty per cent interest in North Oil. As North Oil was taken-over for Six
          Hundred Million Dollars United States Currency, it means the Claimant lost a
          minimum of One Hundred and Twenty Million Dollars United States Currency.

       11. Upon investigation into the North Oil (also referred to as the Northern Oil Project),
           it was discovered that the North Oil take over was part of a broader plan by the
           Government of the Russian Federation and some of its State sponsored operatives
           in retaliation to the 6th Defendant who as stated before is the brother of the
           Claimant. The 6th Defendant at that material time was engaged in the
           reconstruction of the Moscow Hotel in Moscow City Russia jointly by the 6th
           Defendant and another individual, and eventually the 6th Defendant was unlawfully

                                                                                         Page 2
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 9 of 16 Page ID #:697




          forced to give up his share interest. The 6th Defendant commenced Arbitration
          Proceedings in the London Court of International Arbitration and on Cyprus against
          one Suleyman Karimov, Arkadiy Rotenberg and the Government of the Russian
          Federation relating to the illegal takeover of the Moscow (aka Moskva) Hotel
          (Okhotnyy Ryad, bldg..2) in Moscow which led to a Russian Corporate Raid.

       12. By a Written Agreement dated the 20th day of February, 2011 the 6th Defendant
           together with another person and the Claimant entered into an agreement on the
           following terms:

             a. to take collective action to reclaim the 6th Defendant’s assets, which
                included the said Moskva Hotel, seized by the Government of the Russian
                Federation and its State actors;

             b. for the Claimant to finance the 6th Defendant’s operating costs of staying in
                the United States of America on political asylum and the legal expenditure
                of the 6th Defendant to the value of Twenty Million Dollars United States
                Currency;

             c. in the case of reclamation of the 6th Defendant’s asset, the said Moskva
                Hotel, the 6th Defendant agreed:

                    i. that the reclaimed asset of the 6th Defendant or monetary
                       compensation for that asset or any part thereof was to be divided
                       equally between the parties with the Claimant therefore being
                       entitled to have transferred to him 33 1/3 per cent of any of the
                       reclaim assets or funds received by the 6th Defendant;

                    ii. that the Claimant’s portion of any monetary compensation for the
                        asset was to be paid to the. Claimant no later than one month from
                        the reclamation of the Asset or for the shares in the Asset to be
                        divided, if that Asset was returned to the 6th Defendant;

                   iii. he assumed the obligation to compensate the Claimant for his losses
                        in the Northern Oil Project.

       13. Further, by a written agreement dated the 25th day of August, 2011 which was an
          Addendum to the 20th February 2011 Agreement, the Claimant, the 6th Defendant
          and another party agreed as follows:

             a. That reimbursement to the Claimant by the 6th Defendant for the Northern
                Oil Project is One Hundred and Twenty Million Dollars United States
                Currency. That sum was determined using the sale price of North Oil, but in
                fact, a minimum of One Hundred and Twenty Million Dollars United States
                Currency is owed to the Claimant from said sale;


                                                                                      Page 3
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 10 of 16 Page ID
                                  #:698




           b. That it was acknowledged in the agreement that the sum of Sixty Million
              Dollars United States Currency was already transferred to the Claimant by
              the 6th Defendant as a package of shares from entities named Adecco,
              Mistral, Clemens. The shares in those entities were not in fact transferred
              to the Claimant and were in fact worthless due to that aspect of the
              agreement being frustrated on the seizing of the 6th Defendant’s
              shareholding in those entities in Russia;

    14. In light of the forgoing, the 6th Defendant owes the Claimant a minimum of One
        Hundred and Twenty Million Dollars United States Currency for the Claimant’s loss
        in the Northern Oil Project and Twenty Million Dollars and 33 1/3 of any reclamation
        of the 6th Defendant’s assets.

    15 . The 6th Defendant and another were involved in protracted Arbitration proceedings
         in attempts to secure the return of the Moscow Hotel and or a monetary
         compensation for it being unlawfully taken from them before the London Court of
         International Arbitration. In or around early to mid-2015, the 6th Defendant and
         parties to the Arbitration proceedings entered into a written Settlement Agreement.
        As part of that Settlement Agreement, the 6th Defendant received Two Hundred
        Million Dollars United States Currency as a monetary form of compensation in
        settlement (hereinafter referred to as the “Settlement Sum”). That Settlement
        Agreement can only be produced on the presentation of a Court Order to the
        individual who holds that Settlement Agreement in safety custody for its production
        to be made by a Court of competent jurisdiction.


    Bare Trust in favour of the Claimant


    16. Based on the Settlement Sum and in accordance with the 20th February 2011
        Agreement and the 25th August 2011 Addendum to the Settlement Agreement, the
        Claimant had to be paid the loss for his share in the Northern Oil Project which is
       a minimum of One Hundred and Twenty Million Dollars United States Currency
       plus the agreed 33 1/3 percent of the settlement sum after legal fees as agreed at
       Twenty Million Dollars United States Currency, being Sixty Million Dollars United
        States Currency, amounting to an overall indebtedness of at least One Hundred
       and Eighty Million Dollars United States Currency.

    17. No part of that monetary compensation to the 6th Defendant was paid to the
        Claimant despite the terms of the 20th February 2011 Agreement and the 25th
        August 2011 Addendum to the Settlement Agreement. A portion of that Settlement
        Sum was being held by the 6th Defendant as a bare trustee for the benefit of the
        Claimant whose proprietary interest to the sum of at least One Hundred and Eighty
       Million Dollars United States Currency was being held constructively on trust by
       the 6th Defendant. The Claimant’s interest in the Settlement Sum is hereinafter
        referred to as the “Claimant’s Trust Fund”.


                                                                                     Page 4
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 11 of 16 Page ID
                                  #:699



   18. The 6th Defendant t was not able to directly pay the Claimant the portion of the
      monetary compensation owed to the Claimant. The 6th Defendant also could not
      open a bank account as his passport was seized by the Government of the Russian
      Federation. Moreover, bank accounts in the name of the 6th Defendant in Russia
      were subject to restrictions by the Government of the Russian Federation.

   19. In light of the difficulties the 6th Defendant experienced in receiving the Settlement
       Sum, the 6th Defendant created a trust within which he paid in the Settlement Sum
       a portion of which included the Claimant’s Trust Fund for which the 6th Defendant
       stood as a bare trustee of the Claimant.

   20. The Settlement Sum was placed in a trust created by the 6th Defendant formed on
       the 27th day of May, 2015 by a Declaration of Trust (“Principal Trust Deed”) made
      between the 5th Defendant as Trustee, the 6th Defendant as Settlor, Protector and
       named Beneficiary. The 6th Defendant’s trust was named the Alpha Trust. The
       Settlement Sum was placed in the Alpha Trust with the 5th Defendant and 6th
      Defendant having full knowledge of the Claimant’s proprietary right to the
      Claimant’s Trust Fund being held constructively in the Alpha Trust.

   21. The 5th Defendant transferred the Settlement Sum which included the Claimant’s
       Trust Fund to the 1st Defendant in breach of trust as it was a bare trustee of the
       Claimant’s Trust Fund and was done without the Claimant’s approval. The
       Claimant’s proprietary interest in the Settlement Sum was therefore (in breach of
      trust), to the 1st Defendant making that entity a bare trustee of the Claimant for the
      portion of monies belonging to him from the Settlement Sum. The Claimant’s Trust
      Fund is now being constructively held for the benefit of the Claimant by the 1st
      Defendant. The intention for monies to be held constructively in trust for the
      Claimant was not displaced in the transferring of any of the Settlement Sum and
      that sum can be followed and or traced.

   22. The controlling mind of the 1st Defendant, that is the 2nd Defendant and 3rd
       Defendant who are also the controlling mind of the 5th Defendant knew at all
      material times that the 1st Defendant was receiving property held by the 6th
      Defendant on bare trust for the Claimant. As such, the 1st Defendant became and
      remains subject to the same fiduciary duties as the 6th Defendant and 5th
      Defendant as now a bare trustee with respect to the Settlement Sum for the benefit
      of the Claimant and the Claimant’s Trust Fund.

  23. The 1st Defendant acted dishonestly in assisting the 5th Defendant’s breach of
     fiduciary duty/breach of trust as bare trustee of the Claimant. The 1st Defendant’s
     conduct was not honest by the ordinary standards of reasonable and honest
     people and by those standards its conduct was dishonest. The 1st Defendant’s
     dishonesty is apparent and or alternatively is to be inferred from the following facts
     and matters:

                   Particulars of Dishonest Assistance and Knowledge

                                                                                      Page 5
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 12 of 16 Page ID
                                  #:700




        1. The Directors of the 1st Defendant knew that a portion of the Settlement Sum
           was subject to a bare trust of which the Claimant is the sole and absolute
           beneficiary;

        2. The Directors of the 1st Defendant who are also the Directors of the Trustee of
           the Alpha Trust knew that a portion of the Settlement Sum was subject to a
           bare trust of which the Claimant is the sole and absolute beneficiary;

        3. The Directors of the 1st Defendant are aware that the 6th Defendant held a
           portion of the Settlement Sum for the benefit of the Claimant in a bare trust;

        4. The 6th Defendant as Protector of the Alpha Trust and Investment Advisor of
           the 1st Defendant was aware that a portion of the Settlement Sum belonged to
           the Claimant and was being held in a bare trust for the Claimant’s benefit;

       5. It can be inferred that the 1st Defendant intended to and attempted to conceal
          from the Claimant, the Claimant’s Trust Fund.

    24. At all times material, the 1st Defendant well knew that the money concerned was
        trust money forming part of the Claimant’s Trust Fund. The 1st Defendant is
        accountable to the Claimant as a constructive trustee of the Claimant’s Trust Fund.

    25. As a result of the matters set out above, the Claimant has suffered loss and
        damage, namely the sum of at least One Hundred and Eighty Million Dollars United
        States Currency.

    26. The Claimant’s Trust Fund is being held in Compagnie Monegasque de banque
        situate at 23, Av. la Costa, B.P. 149, 9800, Monaco, Cedex Portfolio n°631562 in
        the name of the 1st Defendant.

    27. The 1st Defendant is a bare or simple and or constructive trustee of at least One
        Hundred and Eighty Million Dollars United States Currency, which is trust property
        belonging to the Claimant. The 1st Defendant has fiduciary duties to the Claimant
        in its capacity as bare or simple trustee as follows for the benefit of the Claimant:

           a. To take no action with respect to the trust property to the detriment of the
              Claimant;

          b. To transfer the trust property to the Claimant;

           c. To transfer the trust property at the Claimant’s direction upon demand by
              the Claimant;



                                                                                      Page 6
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 13 of 16 Page ID
                                  #:701



          d. To not transfer the trust property other than as demanded by the Claimant
             or with the Claimant’s consent;

          e, To deal with the trust property for the benefit of the Claimant;

          f. To not profit from the trust property.

   28. The Claimant has demanded that the 1st Defendant its bare trustee whose has
       fiduciary obligations to him, transfers to him his proprietary interest in his trust fund
       to no avail. As such, the 1st Defendant has breached its duties are bare trustee of
      the Claimant by failing to transfer the Claimant’s Trust Fund to him:

                     Particulars of breach of trust

      1. Failure to transfer the Claimant’s Trust Fund to the Claimant, an absolute
         beneficiary on demand

   29. As a result of the matters set out above, the Claimant has suffered loss and
       damage, namely the sum of at least One Hundred and Eighty Million Dollars United
      States Currency.

   30. Further, the Claimant is entitled to and claims interest on the Claimant’s Trust Fund
       to be transferred to him and any profits made therefrom.

AND THE CLAIMANT THEREFORE CLAIMS:

   1. a declaration that the 1st Defendant is liable to account to the Claimant for the sum
      of at least One Hundred and Eighty Million Dollars United States Currency or such
      other sum as the Court thinks fit as a bare and or constructive trustee on the ground
      of its dishonest assistance in each of the 2nd to 6th Defendant’s breaches of
      fiduciary duty and or breaches of trust and or on the ground of knowing receipt.

   2. a declaration that all assets held by 1st Defendant in Compagnie Monegasque de
      banque situate at 23, Av. la Costa, B.P. 149, 9800, Monaco, Cedex Portfolio
      n°631562 in the name of the 1st Defendant are held on trust for the Claimant to the
      extent of the 6th Defendant’s indebtedness to the Claimant (“hereinafter referred to
      as the “Trust Property”);

   3. Further or alternatively, a declaration that the Claimant is entitled to trace the
      Claimant’s Trust Fund into and claims equitable title to that sum and that the 1st
      Defendant holds the Claimant’s Trust Fund on trust for the Claimant and that the
      1st Defendant has to deliver up the Claimant’s Trust Fund to the Claimant;

   4. an order that the 1st Defendant transfers or secures the transferring of the Trust
      Property to the Claimant or as the Claimant directs forthwith;


                                                                                        Page 7
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 14 of 16 Page ID
                                  #:702




   5. a declaration that all profits received by the 1st Defendant as a result of its dealing
      with the Trust Property since the Trust Property was place in its care are held on
      trust for the Claimant;

   6. if the value of the Trust Property was depleted, a declaration that the 1st Defendant
      is to compensate the Claimant for any diminution in value;

   7. an account and inquiry of all property subject (whether directly or indirectly) to the
      bare trusts and the 1st Defendant’s dealings therewith;

   8. an order that the 1st Defendant is to pay interest on all sums found be in its
      possession that are due to the Claimant at the statutory rate;

   9. An Order restraining the respective Defendants whether directly or indirectly
      transferring out of or re-domiciling out of Nevis of the 1st Defendant and or placing
      the 1st Defendant in dissolution prior to transferring to the Claimant his proprietary
      interest in his trust fund;

   10. An Order restraining the respective Defendants whether directly or indirectly from
      disposing of, dealing with, diminishing or impairing the value of any of the 1st
       Defendant’s assets to the detriment of the Claimant.

   11. Costs of the Claim be awarded in favour of the Claimant;

   12. Interest at the statutory rate from the date of judgment

   13. Such further or other relief asJthe Court deems fit.

Dated:       November 2019        //
                                  •




Signed:                    3            3tKv4Q
             Brian J Barnes
             Daniel Brantley
             Legal Practitioners for the Claimant




                                                                                      Page 8
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 15 of 16 Page ID
                                  #:703




       IN THE HIGH COURT OF JUSTICE
       ST. CHRISTOPHER AND NEVIS
       NEVIS CIRCUIT (CIVIL)
        CLAIM NO. NEVHCV2019/0127
       IN THE MATTER OF SAVANNAH ADVISORS INC

        SUREN EGIAZARYIAN

                                       CLAIMANT

        AftD
        1 SAVANNAH ADVISORS INC
        2 THOMAS WILHELM
        3 NIKOLAUS T. WILHELM
        4 CODEX SERVICES S.A.
        5 CTX TREUHAND AKTIENGESELLSCHAFT                     (AS
        TRUSTEE OF ALPHA TRUST)
        6 ASHOT EGIAZARYIAN (aka Yegiazaryan)

                                       DEFENDANTS

         CERTIFICATE OF TRUTH TO STATEMENT OF CLAIM



         ! SUREN EGIAZARYIAN certify that I believe that the facts
         stated in this Statement of Claim are true.

         Dated:         November,2019


         Signed:
                   SUREN EGIAZARYIAN




 i




                                                                     Page 9
Case 2:20-cv-11236-RGK-PLA Document 2-10 Filed 12/11/20 Page 16 of 16 Page ID
                                  #:704




  IN THE EASTERN CARIBBEAN SUPREME COURT
  IN THE HIGH COURT OF JUSTICE
  ST. CHRISTOPHER AND NEVIS
  NEVIS CIRCUIT (CIVIL)
  CLAIM NO. NEVHCV 2019/0127

  IN THE MATTER OF SAVANNAH ADVISORS INC

  SUREN EGIAZARYIAN

                                          CLAIMANT

  AND

  1 SAVANNAH ADVISORS INC
  2 THOMAS WILHELM
  3 NIKOLAUS T. WILHELM
  4 CODEX SERVICES S.A.
  5 CTX TREUHAND AKTIENGESELLSCHAFT (AS TRUSTEE OF ALPHA TRUST)
  6 ASHOT EGIAZARYIAN (aka Yegiazaryan)

                                          DEFENDANTS

  STATEMENT OF CLAIM

                             Filed by:
                             Brian J Barnes
                             Daniel Brantley
                             Legal Practitioners for the Claimant
                             Juris Building, Main Street
                             P.O. Box 480, Charlestown
                             Nevis
                             T (869) 469-52591 F (869) 469-1162
                             Brian.barnes@danielbrantley.com




                                                                    Page 10
